Citation Nr: 0314620	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and brother


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The appellant served in the United States Coast Guard 
Reserves.  He had active duty for training (ACDUTRA) from May 
1965 to November 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 decision from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for residuals of a back 
injury.

The appellant was afforded a hearing before the undersigned 
acting Veterans Law Judge via videoconference in Washington, 
D.C. in August 2001.  The Board notes that additional 
evidence was submitted to the Board following the hearing.  
The appellant waived initial consideration by the RO under 
the provisions of 38 C.F.R. § 20.1304(c).  A transcript of 
the hearing has been associated with the claims folder.

In November 2001, the Board remanded this matter for further 
development pursuant to the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  Such development has been 
accomplished and this matter is now returned to the Board for 
additional consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Residuals of a back injury were not shown in service or 
for many years thereafter, nor was osteoarthritis disabling 
to a compensable degree during the first post service year.

3.  The most probative evidence does not link post service 
diagnosed disabilities of the lumbar spine to a disease or 
injury in service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service, nor may osteoarthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  The Board remanded this matter in 
November 2001 for further development.  Pursuant to the 
Board's remand, the appellant was afforded a VA examination 
in September 2002.  This examination addressed the matter of 
etiology.  Further, the RO complied with the Board's remand 
instructions by obtaining all records from the Social 
Security Administration.  Finally, all pertinent VA medical 
records are on file.  

The RO sent the veteran a letter in January 2002 which 
notified the veteran of the VCAA and advised him in detail 
what he needed to do to help the RO obtain pertinent evidence 
to substantiate his claim.  In February 2002 the veteran 
replied to the RO stating he had no additional evidence to 
submit.  He subsequently submitted some private records in 
December 2002.  

In the December 2000 rating decision, the RO notified the 
veteran of the evidence that is necessary to substantiate his 
claim.  In addition, the RO informed the veteran in the April 
2001 Statement of the Case (SOC) and subsequent Supplemental 
Statements of the Case (SSOCs) of the information, medical 
evidence, or lay evidence necessary to support his claim.  
The December 2002 supplemental Statement of the Case also 
apprised the veteran about the provisions of the VCAA, and it 
is clear that the RO considered his claim under this new law.  
The previous Board decision of November also advised him of 
what evidence it had and what evidence was needed to support 
his claim.  

In view of the RO's having obtained additional evidence from 
the Social Security Administration (SSA), the VA examination 
done in September 2002 and the submission of some private 
medical records obtained by the veteran and recently 
submitted to the Board, it appears that all necessary 
evidence has been obtained to adjudicate this claim.  
Although the veteran was given the opportunity to help the RO 
obtain early chiropractic treatment records that were alleged 
to exist, he did not do so.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board also notes that the RO correspondence, SOC, and 
SSOCs advised him of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran will not 
be prejudiced by its consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  




Factual Background

Service medical records are negative for findings or a 
diagnosis of a back injury or back disorder.  A September 
1965 "RELAD" examination revealed normal musculoskeletal 
findings on examination and in the accompanying medical 
history, he denied any bone or joint problems.  A March 1968 
certificate of physical condition signed by the veteran 
confirmed no defects or other conditions that might 
disqualify him from military duty while serving a 13-day 
period of active duty.  A May 1970 quadrennial examination 
report discloses that his spine and musculoskeletal system 
were normal.  On the accompanying medical history, he denied 
having or having had back trouble of any kind.

By letter dated in December 1997, the appellant's private 
physician, P.G., M.D., stated that he had examined and 
treated the appellant for injuries sustained as a result of 
an accident in September 1997.  The letter notes that the 
appellant had slipped and fallen on wet asphalt at a car 
wash.  The diagnoses included a lumbar spine strain.  This 
slip and fall injury was also noted in private medical 
records dated in July 1998 that also noted his lumbosacral 
complaints.  

An October 1998 letter by private internal medicine 
consultant H.M.T., M.D. revealed complaints involving the 
back and a history of back pain suffered since age 28, with 
periods of relief after medical treatment.  Also given was a 
history of a back injury sustained when he fell in September 
1997.  

X-ray examination in February 1999 revealed degenerative 
discs at the L3-S1 levels with adjacent hypertrophic changes.  
MRI (magnetic resonance imaging) in March 1999 disclosed a 
mild degree of spinal stenosis seen at L3-4 due to 
degenerative changes in the facets and small canal.

A July 1999 decision of the SSA shows that the veteran was 
granted disability benefits based, in part, on back problems. 

By letter dated in December 1999, Dr. P.G. stated that the 
veteran had chronic back pain, which the veteran stated began 
in August 1965 when he dove into a swimming pool, 
"jacknifed" and felt pain immediately.  The veteran claimed 
chronic back pain ever since and claimed to have seen 
chiropractors for treatment.

By letter dated in March 2000, Dr. P.G. stated that the 
appellant had related to him that his current back problems 
were a result of an injury sustained during service in the 
Coast Guard, between May and November 1965.  Dr. P.G. stated 
that the appellant stated that he had taken a bad dive into a 
swimming pool while on a routine diving exercise.  He related 
that his back had jackknifed and that he felt an excruciating 
pain that caused him to faint for an instant.  Dr. P.G. 
opined that, in all probability, the injury to his lower back 
during service was related to his current lower back 
problems.  He added that the type of injury he observed was 
an old injury, and in all probability, would have been the 
result of his diving injury during service.

By letter dated in June 2000, the appellant's private 
physical therapist, C. S., stated that he was treating the 
appellant for low back strain.  The letter notes that the 
condition started approximately 35 years earlier, following 
an accident associated with diving, and had been ongoing 
since that time.

VA outpatient treatment records, dated from October 1999 to 
November 2000, show that the appellant complained of low back 
pain.  An October 1999 record reflects that he reported a 
back injury after diving into a swimming pool.  A February 
2000 record indicates that he had reinjured his back in 1997.  
In April 2000, the assessment was low back pain secondary to 
obesity.

At a personal hearing in August 2001, the appellant testified 
that he injured his back during training.  He explained that 
upon diving into the water, his back jackknifed. He stated 
that he had excruciating pain and was pulled to the side of 
the swimming pool.  He testified that he did not go to sick 
bay because he had heard racial slurs on a prior visit and 
feared he would be mistreated.  He stated that after 
separation, he was treated by a chiropractor and continued to 
seek relief in that way throughout the 1960s and 1970s.

A VA examination report is noted to have been dictated by Dr. 
B.S. in September 2002.  It was noted that an examination of 
the veteran and a review of the claims file had been 
completed.  The veteran gave a history of diving into a 
swimming pool during his Coast Guard training and having back 
pain ever since.  He indicated that he did not seek treatment 
following this incident because he feared harassment during 
boot camp.  He claimed that he has seen chiropractors his 
entire life.  He gave a history of being totally disabled 
since 1997, but attributed this to not only his back but also 
right shoulder problems.  

Following examination and review of the records, the examiner 
diagnosed the veteran with lumbar osteoarthritis and 
mechanical low back pain without radiculopathy or stenosis 
symptoms.  The examiner opined that the veteran has an 
osteoarthritis which is more of a degenerative process.  The 
examiner stated that the claimed injury of diving into a pool 
and "jacknifing" was not the source of the veteran's lumbar 
osteoarthritis.  The examiner opined that it is not likely 
that the veteran's osteoarthritis stems from the stated 
injury.  Furthermore, the examiner noted that there is no 
evidence of treatment while in the service.  Moreover, the 
veteran did not have any lumbar stenosis type symptoms.  The 
examiner opined that the veteran's osteoarthritis should not 
be service connected.

A December 2002 letter from private physician R.C., M.D. 
indicates that he initially saw the veteran in November 2002.  
This letter reflects a history of the veteran having had low 
back pain ever since he was hurt while diving into a pool in 
1965 while serving in the Coast Guard reserves.  The 
diagnosis was lumbar degenerative disk disease at L-3 to S-1.  

In an April 2003 Report of Contact, VA noted that the veteran 
had requested that his examination with Dr. C., conducted in 
June 2002, be associated with the claims folder.  (The 
veteran again requested the examination report in May 2003.)  
It was noted that the examination had indeed been conducted 
in June 2002 and that Dr. C had been called into military 
service and was unable to personally furnish the results of 
the examination.  The results of the June 2002 examination 
were apparently dictated by another examiner (Dr. B.S.), in 
September 2002.  The dictated examination report is discussed 
in detail, above. 

In various lay statements, the veteran's family members and 
friends indicated that he had injured his back during service 
(in the 1960s) in a diving accident.  



Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence for 
arthritis will be presumed if manifest to a compensable level 
within one year of the veteran's separation from service.  38 
C.F.R. §§ 3.307, 3.309.  Secondary service connection will be 
granted when a disability is proximately due to or the result 
of a service connected disease or injury. 38 C.F.R. § 3.310.  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

More specifically, a disability is service connected if it is 
the result of disease or injury incurred or aggravated in the 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  In addition, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or from an injury incurred or aggravated 
during INACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 1137, 5107; 
38 C.F.R. § 3.303.  An injury is not incurred "in the line of 
duty" if it was the result of the veteran's own willful 
misconduct or was a result of his or her abuse of alcohol.  
38 C.F.R. § 3.1(m). 

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.



Analysis

The Board notes that the veteran has alleged that he has a 
back injury that stems from his back "jacknifing" during a 
training dive into a swimming pool in 1965.  

Upon review of the evidence, the Board finds that entitlement 
to service connection for residuals of a back injury is not 
warranted.  There is no medical evidence showing that he had 
back problems in service and no service records confirming 
the claimed injury that was said to have taken place while 
diving in a pool.  

There is also no evidence that arthritis pathology affected 
the back within the one-year presumptive period following 
service.  To the contrary, the medical examinations and 
certifications from September 1965, March 1968 and May 1970 
all indicate that he had no back problems whatsoever.

There is no evidence of a back problem until December 1997, 
more than 30 years after his discharge in November 1965.  The 
bulk of medical evidence thereafter reflects treatment for a 
back problem that began following a slip and fall injury in 
December 1997.  

While there are medical opinions including those from 
December 1999, March 2000, June 2000 and December 2002 
linking the veteran's claimed back disability to service, 
these opinions appear to be based entirely on the medical 
history elicited from the veteran.  There is no evidence that 
such opinions were based on the review of the claims file.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that the Board correctly rejected a medical opinion where 
"the conclusion reached by the physician [was] clearly based 
on the history provided by the veteran." Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

Moreover, the CAVC has held that a medical opinion based on 
speculation, without supporting clinical evidence, is of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board believes that these decisions should be compared 
with the CAVC's holding in Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  In that case, the examiner did not 
merely transcribe the veteran's statements, but rather 
reviewed the record and arrived at a medical conclusion based 
on the evidence.  CAVC thus found that the examiner's opinion 
constituted competent medical evidence.

Thus the Board finds that the September 2002 VA examination 
report constitutes credible evidence that outweighs these 
private physician opinions.  The September 2002 VA 
examination contains the opinion that the veteran's back 
disability was not likely to have been caused by a claimed 
service related injury.  This opinion is noted to be based 
upon review of the claims file as well as examination of the 
veteran.

Furthermore there is private medical evidence which suggests 
that the veteran's back problems began after a slip and fall 
injury in December 1997 when he fell, injuring his shoulder 
and also had back complaints.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a back 
injury.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for residuals of back 
injury with degenerative disease is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

